Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Response to Arguments

Applicant has not provided any argument with regard to the rejection of at least claim 1 under 35 USC 103 as unpatentable over Iwaida et al. (US 2004/0170821) in view of Peterson et al. (US 2013/0337292) and Horiuchi et al. (US 20090234068).  The examiner maintains the rejection of record.

Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/28/18 have been fully considered but they are not persuasive.  The rejection of claim(s) 1, 3-4, 9-10, 13-19  under 35 U.S.C. 103(a) as unpatentable over Iwaida et al. (US 2004/0170821) in view of Peterson (US 2013/0337292) and SNP (SNP Product Sheet – Barrier Coatings)  is maintained.
Regarding the substance of the examiner’s obviousness rejection as argued on page 7-9 of the remarks, the requirements for obviousness are discussed in MPEP 2142.  
As explained in the previous office action Iwaida et al. disclose a supercapacitor assembly comprising an outer surface (4), the housing sealed at a sealing location (5), wherein the housing comprise a cylindrical container (fig. 1 A); a supercapacitor (3) enclosed within the housing (4).
Iwaida et al. disclose the claimed invention except for a barrier layer formed on a portion of the outer surface that is adjacent at least one of a seal location or a surface to which the supercapacitor is mounted.  
Peterson et al. disclose a moisture resistant barrier layer (400) that is formed on a portion of an outer surface of an energy storage device housing (supercapacitor – [0002], 414 – fig. 2B, 2C) adjacent to at least one of a seal location or a surface to which the energy storage device can be mounted. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Iwaida et al. to include a barrier layer on an outer surface of the housing, since such a modification would improve the moisture resistance of the capacitor element. 

SNP discloses a polyester water resistant coating (Page 2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing fate of the invention to form the capacitor of the modified Iwaida et al. so that the barrier layer comprises polyester, since such a modification would form a protected supercapacitor element having a barrier layer formed from a material designed to provide an oil, grease, and water barrier.  
Applicant argues that a person of ordinary skill in the art would not be motivated to modify Iwaida, which is directed to an electrode for an electric double layer capacitor, based on the teachings of SNP, which is directed to a barrier coating for packaging products such as pharmaceuticals and food. In this regard, Applicant respectfully submits that a person of ordinary skill in the art having common sense at the time of the invention would not have reasonably considered utilizing the polyester coating of SNP as disclosed for use on generally packaging for consumer goods for use with the electric double layer capacitor of lwaida in the manner suggested by the Office Action.
A) Iwaida et al. is directed to a supercapacitor assembly (double layer capacitor) comprising an outer surface (4), the housing sealed at a sealing location (5), wherein the housing comprise a cylindrical container (fig. 1 A); a supercapacitor (3) enclosed within the housing (4).
B) SNP barrier coatings product sheet is directed to a product that is used as a barrier coating (water, oil, etc). SNP discloses on page 1, “Barrier coatings are  especially packaging.  A skilled artisan in the art when looking for a water barrier coating would reasonably look to for a company that produces water barrier coatings.   

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the meter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 9-10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821) in view of Peterson et al. (US 2013/0337292) and SNP (SNP product sheet – barrier coatings).
Regarding claim 1, Iwaida et al. disclose a supercapacitor assembly comprising an outer surface (4), the housing sealed at a sealing location (5), wherein the housing comprise a cylindrical container (fig. 1 A); a supercapacitor (3) enclosed within the housing (4).
Iwaida et al. disclose the claimed invention except for a barrier layer formed on a portion of the outer surface that is adjacent at least one of a seal location or a surface to which the supercapacitor is mounted.  
Peterson et al. disclose a moisture resistant barrier layer (400) is formed on a portion of an outer surface of an energy storage device housing (supercapacitor – [0002], 414 – fig. 2B, 2C) adjacent to at least one of a seal location or a surface to which the energy storage device can be mounted. 

The modified Iwaida et al. disclose the claimed invention except for the barrier layer comprises at least one of polyarylene sulfide, polyester, polycarbonate, polysulfone, polyketone, polyetherketone, or polyimide.
SNP discloses a polyester water resistant coating (Page 2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing fate of the invention to form the capacitor of the modified Iwaida et al. so that the barrier layer comprises polyester, since such a modification would form a protected supercapacitor element having a barrier layer formed from a material designed to provide an oil, grease, and water barrier.  
Regarding claim 3, SNP discloses the barrier layer is polyester. 
Regarding claim 4, SNP discloses the barrier layer has a melting temperature of more than 150 degrees C (polyester).
Regarding claim 9, Iwaida et al. disclose the supercapacitor comprises a current collector (11); an electrode (12, e) electrically coupled to the current collector (11); and at least one electrical lead (6 or 7) electrically connected with the current collector and extending through the container housing from an interior of the container housing (4) to an exterior of the container housing (4);
wherein the at least one electrical lead (6, 7) extends through the container housing at the seal location such that the barrier layer (400 – Peterson et al.) is formed 
Regarding claim 10, Iwaida et al. disclose the container housing (4) comprises a body (4) and a lid (5), and the lid (5) is sealed to the body (4) at the seal location such that the barrier layer is formed adjacent a seal between the body and the lid (400 – Peterson et al.).
Regarding claim 13, Iwaida et al. disclose a supercapacitor assembly comprising an outer surface (4), the housing sealed at a sealing location (5), wherein the housing comprise a cylindrical container (fig. 1 A); a supercapacitor (3) enclosed within the housing (4).
Iwaida et al. disclose the claimed invention except for a barrier layer formed on a portion of the outer surface that is adjacent at least one of a seal location or a surface to which the supercapacitor is mounted on a substrate.  
Peterson et al. disclose a moisture resistant barrier layer (400) is formed on a portion of an outer surface of an energy storage device housing (supercapacitor – [0002], 414 – fig. 2B, 2C) adjacent to at least one of a seal location or a surface to which the energy storage device is mounted to a substrate (200, 520).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Iwaida et al. to include a barrier layer on an outer surface of the housing and connect the supercapacitor to a substrate of a device, since such a modification would improve the moisture resistance of the capacitor element. 

SNP discloses a polyester water resistant coating (Page 2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing fate of the invention to form the capacitor of the modified Iwaida et al. so that the barrier layer comprises polyester, since such a modification would form a protected supercapacitor element having a barrier layer formed from a material designed to provide an oil, grease, and water barrier.  
The recitation “A meter for measuring a flow of a product” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
The limitation “a meter for measuring a flow of a product” is an intended use of the product. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, the modified Iwaida et al. disclose the claimed invention.
The limitation “the meter is configured to measure a flow of at least one of electricity, gas, or water” is an intended use of the product. It has been held that 
Regarding claim 15, Iwaida et al. disclose the supercapacitor comprises a current collector (11); an electrode (12, e) electrically coupled to the current collector (11); and at least one electrical lead (6 or 7) electrically connected with the current collector and extending through the container housing from an interior of the container housing (4) to an exterior of the container housing (4);
wherein the at least one electrical lead (6, 7) extends through the container housing at the seal location such that the barrier layer (400 – Peterson et al.) is formed adjacent the at least one electrical lead (6 or 7) on the outer surface of the container housing.
Regarding claim 16, Iwaida et al. disclose the container housing (4) comprises a body (4) and a lid (5), and the lid (5) is sealed to the body (4) at the seal location such that the barrier layer is formed adjacent a seal between the body and the lid (400 – Peterson et al.).
Regarding claim 17, SNP discloses barrier layer is at least one of a thermoplastic polymer or a thermoset polymer (polyester).
Regarding claim 18, SNP discloses the barrier layer has a melting temperature of more than 150 degrees C (polyester).
Regarding claim 19, SNP discloses the barrier layer is polyester. 

Claims 1-2 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821) in view of Peterson et al. (US 2013/0337292) and Horiuchi et al. (US 20090234068).
Regarding claims 1 and 21, Iwaida et al. disclose a supercapacitor assembly comprising an outer surface (4), the housing sealed at a sealing location (5), wherein the housing comprise a cylindrical container (fig. 1 A); a supercapacitor (3) enclosed within the housing (4).
Iwaida et al. disclose the claimed invention except for a barrier layer formed on a portion of the outer surface that is adjacent at least one of a seal location or a surface to which the supercapacitor is mounted.  
Peterson et al. disclose a moisture resistant barrier layer (400) is formed on a portion of an outer surface of an energy storage device housing (supercapacitor – [0002], 414 – fig. 2B, 2C) adjacent to at least one of a seal location or a surface to which the energy storage device can be mounted. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Iwaida et al. to include a barrier layer on an outer surface of the housing, since such a modification would improve the moisture resistance of the capacitor element. 
The modified Iwaida et al. disclose the claimed invention except for the barrier layer comprises at least one of polyarylene sulfide, polyester, polycarbonate, polysulfone, polyketone, polyetherketone, or polyimide.
Horiuchi et al. discloses a polyarylene sulfide water resistant material [0003]. 

Regarding claim 2, Horiuchi discloses the barrier layer comprises a thermoplastic polymer (polyarylene sulfide).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821), Peterson et al. (US 2013/0337292), and Horiuchi et al. (US 20090234068) as applied to claim 1 above, and further in view of Winkler et al. (US 2010/0182162).
Regarding claim 5, the modified Iwaida et al. disclose the claimed invention except for a casing formed over the housing. 
Winkler et al. disclose a system comprising a casing (11) formed over a housing of an energy storage device (17).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form a casing over the capacitor / board of the modified Iwaida et al., since such a modification would form an electrical system comprising an energy storage device having a high voltage maintenance factor. 

Claims 6-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821), Peterson et al. (US 2013/0337292), Horiuchi et , as applied to claims 5 and 13 above, and further in view of Applicant’s admitted prior art (AAPA).
Regarding claims 6-8, and 20, the modified Iwaida et al. disclose the barrier layer comprises a thermoplastic polymer (polyarylene sulfide).
The modified Iwaida et al. disclose the claimed invention except for the potting at least one of a thermoset polymer (w/regard to claims 7-8 – polyurethane).
AAPA disclose that it is known in the art to form a potting material from a polyurethane. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the potting/impregnation layer from polyurethane, since materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and absorption properties. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having an appropriate mechanical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaida et al. (US 2004/0170821), Peterson et al. (US 2013/0337292), and SNP (SNP product sheet – barrier coatings) as applied to claim 1 above, and further in view of applicant’s admitted prior art (AAPA).
Regarding claim 11, Iwaida et al. disclose the claimed invention except for the supercapacitor has a capacitance ranging from about 1 F to about 1500 F measured at a temperature of 23 degrees C, frequency of 120 Hz, and without an applied voltage.
AAPA discloses a supercapacitor having capacitance ranging from 1 F to 1500 F measured at a temperature of 23 degrees C, frequency of 120 Hz and without an applied voltage is known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a supercapacitor structure having capacitance ranging from 1 F to 1500 F measured at a temperature of 23 degrees C, frequency of 120 Hz, and without an applied voltage, since such a modification would provide an electrical system with desired energy storage.
Regarding claim 12, Iwaida et al. disclose the claimed invention except for the supercapacitor has an operating voltage ranging from about 2 V to about 4 V.
AAPA discloses a supercapacitor having an operating voltage of from 2 V to 4 V is known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a supercapacitor structure having an operating voltage of 2 V to 4 V, since such a modification would provide an electrical system with a supercapacitor having a desired operating voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848